DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-12 and 14-15 directed to an invention non-elected without traverse.  Accordingly, claims 3-12 and 14-15 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 3-12 and 14-15 (Cancelled).
Allowable Subject Matter
Claims 1-2, 13 and 16-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Kowalczyk (Solid State Sciences, 2012, Vol. 14, Page 1496-1502, IDS dated 07/03/2019) teaches a magnetic compound having composition of Ce5Ni2Si3. Gupta (J Alloys and Compounds, 2015, Vol 618, Page 562-606, IDS dated 07/03/2019) teaches a magnetic compound comprising RTX (R is a rare earth, T is transition metal, X can be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOWEI SU/Primary Examiner, Art Unit 1733